The following were the issues submitted to the jury, and the answers thereto:
"1. Did the defendants, or either of them, negligently fail to perform their duties as directors of the Bank of Denton, as alleged in the complaint; and, if so, which ones? Answer: `Yes.'
"2. If so, did the plaintiffs sustain damage thereby, as alleged in the complaint? Answer: `Yes.'
"3. What amount are the plaintiffs entitled to recover? Answer: `$824.39.'"
We have examined the record, exceptions, assignments of error, and able briefs of the attorneys, and can find no prejudicial or reversible error.
The cause was tried out on the principle laid down in Houston v.Thornton, 122 N.C. p. 365.
We can find
No error. *Page 831